                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 18-cr-20269
                                                    Hon. Matthew F. Leitman
v.

TAVARAS WARREN,

     Defendant.
__________________________________________________________________/

        ORDER DENYING PRO SE MOTION UNDER SECTION 404
             OF THE FIRST STEP ACT OF 2018 (ECF #27)

      Defendant Tavaras Warren has filed a motion in which he seeks a “reduced

sentence” under Section 404 of the First Step Act of 2018. (ECF #27.) The motion

is only one sentence, and Warren does not even attempt to explain how he is eligible

for relief under the Act. In addition, it does not appear to the Court that Warren is

eligible for relief under the Act. For these reasons, IT IS HEREBY ORDERED that

the motion is DENIED. If Warren continues to believe that he is eligible for relief

under the Act, he may file another motion in which he must specifically explain how

he is entitled to relief under the Act.

      IT IS SO ORDERED.

                                          /s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
Dated: September 10, 2019


                                           1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 10, 2019, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
